—In a proceeding to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Nassau County (McCabe, J.), dated September 24, 1993, which dismissed the proceeding and directed the parties to proceed to arbitration.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant participated in the arbitration following the Supreme Court’s denial of its application for a stay, and it has therefore forfeited its right to appellate review of the Supreme Court’s judgment (see, Matter of Beagle [MVAIC], 19 NY2d 834; Matter of State Farm Mut. Auto. Ins. Co. v Blumen, 221 AD2d 548; Matter of Nationwide Mut. Ins. Co. v Rothbart, 220 AD2d 509).
Copertino, Santucci and Hart, JJ., concur.